PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Papp et al.
Application No. 16/389,635
Filed: April 19, 2019
For: STIPULATED OVERRIDES WITH VIOLATION RESOLUTION

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 28, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed January 07, 2021 and January 14, 2021. The issue fee was timely paid on January 19, 2021.  Accordingly, the application became abandoned on January 20, 2021.  A Notice of Abandonment was mailed January 27, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed Inventor’s Oath/declaration from Esteban Papp and Matthew Christopher Gong , (2) the petition fee of $2100, and (3)  a proper  statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions